Opinion of the Court.

The writ of certiorari is denied because wbat is requested is not authorized by the law of certiorari, according to which the application is admitted when the proceedings' fail to conform to the law, but not when it is based upon an error of law, such as the one being committed by the District Court of Mayagiiez, according to the allegations of the applicant, although described by counsel as an error of procedure. Moreover, there is another reason for denying the motion, namely, that it was not made under oath, in the same manner and form as petitions for habeas corpus.
Chief Justice Quiñones and Justices Hernández, Figue-xas, Sulzbacher and MacLeary concurred.